DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 18 regarding the objection to the drawings has been fully considered. The objection to the drawings is withdrawn in view of the amendments to the specification.
Applicant’s argument on Page 18-19 regarding the objection to the specification has been fully considered. The objection to the specification is withdrawn in view of the amendments.
Applicant’s argument on Page 19 regarding the objection to Claims 1, 12, and 13 has been fully considered. The objection to the claims is withdrawn in view of the amendments.
Applicant’s argument on Pages 19-20 regarding the rejection of Claims 1-16 under 35 U.S.C. §112(b) has been fully considered. The rejections of Claims 1-16 are withdrawn in view of the amendments and the rejection of Claim 15 is withdrawn in view of the cancelation of the claim. 
Applicant’s argument on Pages 19-23 regarding the rejections of Claims 1-3, 5, and 7-9 under 35 U.S.C. 102(a)(1) over Sliwa has been fully considered but is not persuasive. Applicant argues that Sliwa does not disclose, teach, or suggest that at least “the support element surrounding the imaging surface of the ultrasound transducer device in a plane of the imaging surface.” However, Sliwa teaches the support element, [0034] (“track 12”), may have a width of approximately 12 mm and the imaging surface, [0043] (“transducer face 24”), of the ultrasound transducer device, [0034] (“transducer 14”) may have a width of approximately 10-11 mm, as in [0034]. Furthermore, Sliwa discloses the transducer 14 may be pre-mounted to the track 12, as in [0035]. Therefore, when the track 12 has a wider width than that of the transducer 14 and the transducer face 24, that when mounted, the track 12 surrounds Therefore, Sliwa remains applicable to the invention as claimed and the rejection of Claims 1-3, 5, and 7-9 under 35 U.S.C. 102 (a)(1) over Sliwa is maintained.
Applicant’s argument on Pages 23-27 regarding the rejections of Claims 4, 6, and 16 under 35 U.S.C. 103 over Sliwa in view of Lang, Claim 10 under 35 U.S.C. 103 over Sliwa in view of Lipson, Claims 11 and 12 under 35 U.S.C. 103 over Sliwa in view of Eggleton, Claim 13 under 35 U.S.C. 103 over Sliwa in view of Sung, Claims 14 and 15 under 35 U.S.C. 103 over Sliwa in view of Nishigaki has been fully considered but is not persuasive in light of the response above. The rejection of Claim 15 is withdrawn in view of the cancelation of the claim. Lang, Lipson, Eggleton, Sung, and Nishigaki remain applicable to the invention as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sliwa et al. (US 20090163910).
Regarding Claim 1, Sliwa discloses an ultrasound device insertable into a patient body for in-situ ultrasound imaging, [0034] (“The track 12 and transducer 14 may also be fabricated of (or coated with) materials suitable for use in humans”), the ultrasound device comprising: an ultrasound transducer 
Regarding Claim 2, Sliwa teaches all limitations of Claim 1, as discussed above. Furthermore, Sliwa teaches the support element, [0029] (“track 12”), has an essentially circular, elliptic, or rectangular shape, surrounding the ultrasound transducer device in the plane essentially parallel to the imaging surface, [0036] (“the oval-shaped base portion 13 shown in the figures may be used to form a substantially linear lesion in the tissue. Alternatively, a track 12 having a curved base portion 13 may be 
Regarding Claim 3, Sliwa teaches all limitations of Claim 1, as discussed above. Furthermore, Sliwa teaches wherein the ultrasound transducer device, [0029] (“transducer 14”), is slidably attached to the support element, [0035] (“the transducer 14 is provided on the track 12 such that the transducer 14 is guided by and slides or is otherwise movable on the track 12”), such that the ultrasound transducer device can be moved relative to the support element in one direction in the plane parallel to the imaging surface, [0043] and Fig. 2C (24), of the ultrasound transducer device, [0059] and Fig. 6C (36a).
Regarding Claim 5, Sliwa teaches all limitations of Claim 3, as discussed above. Furthermore, Sliwa teaches wherein the support element, [0029] (“track 12”), has a rectangular shape, [0036] (“The track 12 may also be circular, J-shaped, L-shaped, T-shaped, or any other suitable shape.”), and comprises two opposing pairs of legs, as shown in Fig. 2C, as there are two sets of legs where one leg of the set is essentially parallel or opposing to the other leg, wherein the ultrasound transducer device, [0029] (“transducer 14”), is in slidable contact with a first pair of legs, [0035] (“the transducer 14 is provided on the track 12 such that the transducer 14 is guided by and slides or is otherwise movable on the track 12”) and Figs. 6D (36b) and 6C (36a) the straight parallel sides of the track (12), and where a second pair of legs limits a sliding movement of the ultrasound transducer device, as shown in Figs. 6D and 6C, re-produced below, the transducer 14 will not slide beyond the straight, parallel slides of the track (12), thus the curved sides of the track 12 are the second pair of legs because they limit the sliding movement along the track.

    PNG
    media_image1.png
    330
    426
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    379
    436
    media_image2.png
    Greyscale

Figs. 6C and 6D of Sliwa
Regarding Claim 7, Sliwa teaches all limitations of Claim 1, as discussed above. Furthermore, Sliwa teaches wherein the gripping surface, [0040] (“the track 12 may include means for attaching or anchoring the base portion 13 to the tissue. In an exemplary embodiment, this attachment is accomplished by suction applied between the base portion 13 and the tissue. For example, the base portion 13 may include one or more suction ports 22.”), comprises at least one suction member to engage the tissue through application of suction to the tissue, [0058] (“the track 12 may be attached to tissue adjacent the worksite by applying a vacuum to one or more suction ports in the base portion 13 of the track 12.”).
Regarding Claim 8, Sliwa teaches all limitations of Claim 7, as discussed above. Furthermore, Sliwa teaches wherein the suction member is connectable to a source of suction arranged external to the patient body, [0040] (“The suction ports 22 may be operatively associated with a vacuum (e.g., a vacuum line provided through umbilical 16a).”).
Regarding Claim 9, Sliwa teaches all limitations of Claim 1, as discussed above. Furthermore, Sliwa teaches wherein the gripping surface, [0040] (“the track 12 may include means for attaching or anchoring the base portion 13 to the tissue. In an exemplary embodiment, this attachment is accomplished by suction applied between the base portion 13 and the tissue. For example, the base . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa, as applied to Claims 3 and 5 above, further in view of Lang et al. (WO 9908597).
Regarding Claim 4, Sliwa teaches all limitations of Claim 3, as discussed above. However, Sliwa does not explicitly teach the support element further comprising a holding member configured to secure the ultrasound transducer device against tilting with respect to the surface of the tissue when the gripping surface is affixed thereto.
In an analogous ultrasound device field of endeavor, Lang discloses the support element, Page 12 Lines 23-24 and Fig. 6 (620), further comprises a holding member, Page 12 Lines 24-25 and Fig. 6 (610), configured to secure the ultrasound transducer device, Page 12 Lines 23-24 and Fig. 6 (600), against tilting with respect to the surface of the tissue when the gripping surface, Page 12 Lines 25-28 and Fig. 6 (640), is affixed thereto. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Sliwa and Lang because when the transducer is prevented from tilting with respect to the surface of the tissue the image quality will be of the highest standard. This allows an 
Regarding Claim 6, the modified device of Sliwa teaches all limitations of Claim 4, as discussed above. Furthermore, Sliwa teaches the two pairs of legs define side faces of a volume accommodating the ultrasound transducer device, as shown in Fig. 2C, in which there are two parallel straight sides and two opposing curved sides, the surface of the tissue, [0054] and Fig. 6A (33), defining a bottom face of the volume when the gripping member is attached to the tissue, as shown in Fig. 6B. However, Sliwa does not explicitly teach the holding member at least partly closing a top face opposing the bottom face. 
In an analogous ultrasound device field of endeavor, Lang discloses a holding member, Page 12 Lines 24-25 and Fig. 6 (610), at least partly closing a top face, which is formed by holding member, opposing the bottom face, which is the skin or tissue that the ultrasound transducer (600) sits over, as shown in Fig. 6. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Sliwa and Lang because when the holding member is at least partly closing a top face opposing a bottom face, it ensures quality imaging technique. This allows an operator to make a clear diagnosis, carry out an examination easily, or to perform a procedure efficiently.
Regarding Claim 16, Sliwa teaches all limitations of Claim 5, as discussed above. Furthermore, Sliwa teaches the two pairs of legs define side faces of a volume accommodating the ultrasound transducer device, as shown in Fig. 2C, in which there are two parallel straight sides and two opposing curved sides, the surface of the tissue, [0054] and Fig. 6A (33), defining a bottom face of the volume when the gripping surface is attached to the tissue, as shown in Fig. 6B. However, Sliwa does not explicitly teach the holding member at least partly closing a top face opposing the bottom face. 
In an analogous ultrasound device field of endeavor, Lang discloses a holding member, Page 12 Lines 24-25 and Fig. 6 (610), at least partly closing a top face, which is formed by holding member, 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Sliwa and Lang because when the holding member is at least partly closing a top face opposing a bottom face, it ensures quality imaging technique. This allows an operator to make a clear diagnosis, carry out an examination easily, or to perform a procedure efficiently.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa in view of Lipson et al. (US 20130106127).
Regarding Claim 10, Sliwa teaches all limitations of Claim 1, as discussed above. However, Sliwa does not explicitly teach the gripping surface comprising at least one container which can be brought into contact with the tissue and comprises a granular material, the container being connectable to a source of suction for being evacuated to cause the granular material to jam.
In an analogous gripping field of endeavor, Lipson discloses a gripping surface, [0088] and Fig. 2 (100), comprising at least one container, [0089] and Fig. 2 (3), which comprises a granular material, [0089] and Fig. 2 (4), the container, [0089] and Fig. 2 (3), being connectable to a source of suction for being evacuated to cause the granular material to jam, [0089] and [0083] and Fig. 2 (6 and 7). Although Lipson does not explicitly teach the gripping member to be brought into contact with the tissue, it would have been obvious for the container of Lipson to be brought into contact with the tissue because the container, [0089] and Fig. 2 (3), creates a jamming gripper that can grip many different objects widely varying in shape, weight, and fragility, including a coin, tetrahedron, hemisphere, raw egg, and a foam earplug, demonstrating its wide range of use, as taught by Lipson in [0011]; therefore, it would have been obvious to use the gripping member of Lipson with tissue.
.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa in view of Eggleton et al. (US 3817089).
Regarding Claim 11, Sliwa teaches all limitations of Claim 1, as discussed above. However, Sliwa does not explicitly teach the support structure configured as an inflatable structure comprising a port for connecting a source of pressure for inflating the structure by inflating a fluid into the support element.
In an analogous ultrasonic imaging field of endeavor, Eggleton discloses the support element is configured as an inflatable structure, Column 3 Lines 35-36 and Fig. 2 (73), comprising a port, Column 3 Lines 41-44 and Fig. 2 (77) for connecting a source of pressure for inflating the structure by introducing a fluid into the support element, Column 3 Lines 41-44. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Eggleton because inflating the support structure of the transducer, in cases where the support structure and transducer are surrounded by the tissue under observation, will engage the surrounding walls, or tissue, so as to improve the coupling between the transducer and the tissue, as taught by Eggleton in Column 3 Lines 35-41.
Regarding Claim 12, the modified device of Sliwa teaches all limitations of Claim 11, as discussed above. Furthermore, Sliwa teaches a valve, [0032] (“fluid control valve”), yet, the valve is not disclosed as sealing the port upon having inflated the support element. 
In an analogous ultrasonic imaging field of endeavor, Eggleton discloses an inflated support element, Column 3 Lines 35-36 and Fig. 2 (73). 
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa in view of Sung et al. (US 20170079519).
Regarding Claim 13, Sliwa discloses all limitations of Claim 1, as discussed above. However, Sliwa does not explicitly teach at least one wire or tube connected to one or both of the ultrasound device and the support element and further comprising an access device for establishing an entry into the patient body, wherein the access device comprises a first channel for passing surgical instruments through the access device and a second channel including the at least one wire or tube.
In an analogous ultrasound imaging device field of endeavor, Sung discloses at least one wire or tube, [0127] and Fig. 19A (1142), connected to one or both of the ultrasound transducer device, [0127] and Fig. 19A (1140), and the support element and further comprising an access device, [0127] and Fig. 19A (1110), for establishing entry into a patient body, [0126], wherein the access device comprises a first channel, [0127] and Fig. 19A (1116a), for passing surgical instruments through the access device, [0018] “biopsy instrument,” and a second channel, [0127] and Fig. 19A (1116b), including the at least one wire or tube.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sung because the ultrasound transducer device used in conjunction with the channels and surgical instrument allow for real-time visualization of a biopsy, or another surgical procedure, as taught by Sung in [0019], which is beneficial to an operator in providing accurate results.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa in view of Nishigaki et al. (US 20170245831).
Regarding Claim 14, Sliwa discloses all limitations of Claim 1, as discussed above. However, Sliwa does not disclose a holder configured for holding a surgical instrument such that a tip thereof is arranged in a field of view of the ultrasound transducer device.
In an analogous ultrasound imaging field of endeavor, Nishigaki discloses a holder, [0040] Fig. 1 (4), configured for holding a surgical instrument, [0040] Fig. 1 (3), such that a tip thereof is arranged in a field of view of the ultrasound transducer device, as in [0004] and [0046], which discloses that the position of the tip portion (3a) of the puncture needle (3) is specified based on a reception signal, which therefore must be within a field of view of the ultrasound transducer.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Nishigaki because utilizing the ultrasound image for placement of the tip of the surgical instrument allows the treatment on the target in the subject to be quickly, surely, and readily performed, as taught by Nishigaki in [0004].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sliwa (US 20090163910) in view of Andersen et al. (WO 2016207692), with cited paragraph numbers from the US PGPub document (US 20180185008).
Regarding Claim 17, Sliwa teaches an ultrasound imaging system insertable into a patient body for in-situ ultrasound imaging, Abstract (“template system”) and [0034] (“The track 12 and transducer 14 may also be fabricated of (or coated with) materials suitable for use in humans”), the ultrasound imaging system comprising: an ultrasound transducer device, [0029] (“transducer 14”), having an imaging surface for contacting tissue to be imaged, [0043] (“transducer face 24”), and being attached to 
However, Sliwa does not explicitly teach an ultrasound console connected to the ultrasound device, wherein the ultrasound console is configured to generate ultrasound images from the ultrasound image signals provided by the ultrasound device.
In an analogous insertable ultrasound imaging device field of endeavor, Andersen teaches an ultrasound imaging system insertable into a patient body for in-situ ultrasound imaging, [0030] (“The ultrasound imaging probe 204, in one instance, is configured as a natural orifice probe, which includes probes configured for insertion into a cavity of the body by way of a natural orifice of the body (e.g., 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Sliwa and Andersen because the ultrasound console allows an operator to visually see, in an output of an ultrasound image, what the device is imaging, which is especially useful in procedures in which the operator must maintain a visual on a specific organ or region of interest.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793           
                                                                                                                                                                                             /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793